Citation Nr: 1504629	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  11-31 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether clear and unmistakable error (CUE) exists in a March 24, 1980 rating decision, insofar as the decision did not grant service connection for diffuse idiopathic skeletal hyperostosis (DISH) and degenerative arthritis.

2.  Whether CUE exists in April 28, 1999 and May 20, 1999 rating decisions, insofar as those decisions did not award an effective date earlier than April 6, 1996 for the grant of service connection for DISH and degenerative arthritis, and the grant of a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Dominic A. Starr, Attorney


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Senior Counsel


INTRODUCTION

The Veteran served on active duty from April 1943 to July 1945.  He died in May 2005, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Following a videoconference hearing in March 2012, the Board remanded this claim in October 2013.

At the time of the Board's remand, there was a question of whether the appellant's true contention was that service connection was warranted in an earlier March 1980 rating decision, and the issue of CUE in that decision was referred back to the RO, also with instructions to the RO to ascertain precisely which prior rating decisions were subject to the CUE claim.  The RO denied the CUE claim concerning the March 1980 decision in May 2014 but also included it as being on appeal in the November 2014 Supplemental Statement of the Case.  Given this action by the RO, the Board will address all of the noted rating decisions as being subject to appeal in this decision.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The March 24, 1980 rating decision, insofar as the decision did not grant service connection for DISH and degenerative arthritis, was based upon on the record and the law that existed at that time

2.  The April 28, 1999 and May 20, 1999 rating decisions, insofar as those decisions did not award an effective date earlier than April 6, 1996 for the grant of service connection for DISH and degenerative arthritis, and the grant of TDIU, were based upon the record and the law that existed at that time


CONCLUSIONS OF LAW

1.  The criteria for revision or reversal of the March 24, 1980 rating decision on the basis of CUE, insofar as the decision did not grant service connection for DISH and degenerative arthritis, have not been met.  38 C.F.R. § 3.105 (2014).

2.  The criteria for revision or reversal of the April 28, 1999 and May 20, 1999 rating decisions on the basis of CUE, insofar as those decisions did not award an effective date earlier than April 6, 1996 for the grant of service connection for DISH and degenerative arthritis, and the grant of TDIU, have not been met.  38 C.F.R. § 3.105 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  This law contemplates VA's notice and duty-to-assist obligations in the context of claims for benefits.  An allegation of CUE, however, does not actually represent a "claim" but rather is a collateral attack on a final decision.  Thus, the provisions of the VCAA are not applicable to CUE claims.  See Livesay v. Principi, 15 Vet. App. 165 (2001) (an attempt to obtain benefits based on an allegation of clear and unmistakable error "is fundamentally different from any other kind of action in the VA adjudicative process.").  As such, the provisions of the VCAA, and its implementing regulations, are not applicable to the adjudication of the CUE issue.

Pursuant to 38 C.F.R. § 3.104(a), a decision of a duly constituted rating agency shall be final and binding based on evidence on file at the time and shall not be subject to revision on the same factual basis.  An exception to this rule is when VA has made CUE in its decision pursuant to 38 C.F.R. § 3.105.  See 38 U.S.C.A. §§ 5108, 5109A, 7103; 38 C.F.R. § 3.156(a); Manio v. Derwinski, 1 Vet. App. 140 (1991).

CUE is determined by three criteria: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  See Damrel v. Brown, 6 Vet. App. 242 (1994); Russell v. Principi, 3 Vet. App. 310 (1992); see also Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999) (to prove the existence of CUE as set forth in 38 C.F.R. § 3.105(a), the claimant must show that an outcome-determinative error occurred, that is, an error that would manifestly change the outcome of a prior decision).

CUE is a very specific and rare kind of "error."  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  The United States Court of Appeals for Veterans Claims (Court) has consistently stressed the rigorous nature of the concept of CUE.  "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts; it is not mere misinterpretation of facts." Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell v. Principi, 3 Vet. App. at 313 . 

A disagreement with how facts were evaluated is inadequate to raise the claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  A failure in the duty to assist does not establish CUE.  See Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).  In Cook, the United States Court of Appeals for the Federal Circuit (Federal Circuit) emphasized that a purported failure in the duty to assist cannot give rise to CUE, nor does it result in "grave procedural error" so as to vitiate the finality of a prior, final decision.  In other words, to present a valid claim of CUE, the claimant cannot simply request that VA reweigh or reevaluate the evidence.  Crippen v. Brown, 9 Vet. App. 412 (1996).  Furthermore, an alleged failure in the duty to assist by the RO may never form the basis of a valid claim of CUE, because it essentially is based upon evidence that was not of record at the time of the earlier rating decision.  See Elkins v. Brown, 8 Vet. App. 391, 396 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  The mere misinterpretation of facts does not constitute CUE.  Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  Moreover, the error must be one that would have manifestly changed the outcome at the time it was made.  Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993). 

In light of the foregoing, the claimant must argue that either the correct facts were not considered by the RO or that applicable laws and regulations were not correctly applied in the rating decision at issue.  Such a determination must be based on the record and the law that existed at the time of that rating decision.  Eddy v. Brown, 9 Vet. App. 52 (1996).  Where evidence establishes CUE, the prior decision will be reversed or amended. 38 C.F.R. § 3.105(a).  For the purpose of authorizing benefits, the rating or other adjudicative decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  Id. 

In the case at hand, the Veteran was extensively treated for left lower back pain and sciatica in service.  He applied for service connection for this disability in July 1945, and in the same month service connection was granted for chronic left sciatica, at the 30 percent rate as of July 1945.  In July 1947, the rating for this disability was adjusted to 40 percent from April 1, 1946 to November 25, 1947 and to 20 percent from November 26, 1947.  The Veteran applied for an increased rating in October 1947, but this increase was denied in January 1948 and September 1949.  His next application for an increase was received in September 1968 and denied in October 1968.  Another application was received in August 1973.  A VA examination report from September 1973 revealed left sciatic neuritis, neuropathy of the right ulnaris and median nerves, degenerative spondylosis of the cervical spine, and chronic lower back syndrome by history.  The claim for an increase was denied in October 1973.  

In September 1974, however, the Veteran was granted a 100 percent temporary evaluation from May to August of 1974 under 38 C.F.R. § 4.29.  This decision followed receipt of a VA hospitalization report covering that period that showed degenerative arthritis of the entire spine with low back pain that was secondary to degenerative joint disease of the lumbar spine, spondylosis of the lumbar spine that was secondary to osteoarthritic changes, and radiculitis of the right arm and hand primarily involving the ulna nerve distribution.  The Veteran appealed this decision, insofar as the underlying 20 percent rating had not been increased.  During his February 1975 hearing testimony and in his July 1975 Substantive Appeal, he mentioned involvement of multiple body parts, including the legs, hips, feet, knees, and right arm.  The Board denied this appeal in November 1975.  

The Veteran reapplied for an increase in June 1976, noting at the time that "my trouble was coming from my back and had caused me to have bad nerves in my arm," and an August 1976 private doctor's statement indicates problems including bilateral neuritis and myositis, dizziness, and headaches.  This claim was denied in October 1976.  Following another claim in April 1977, the RO again denied an increased rating in May 1977.  A further claim for an increased rating was received in September 1978, with references to loss of use of the right arm and constant bodily pain, and denied in October 1978.  The next claim was received in July 1979 and denied in July 1979.  

Following receipt of a private doctor's letter from February 1980 indicating neuritis and severe pain in the shoulders, arms, back, hip, and legs, as well as VA treatment records dated from January 1978 to February 1979 and showing treatment for generalized arthritis, the Veteran's claim for an increased rating was again denied on March 24, 1980.  There does not appear to have been a specific claim form or letter at that time; rather, the February 1980 doctor's statement was forwarded by the Veteran's Member of Congress.

The Veteran's next claim for an increased rating was received in January 1985.  A January 1985 VA hospitalization report indicates DISH and diffuse degenerative arthritis, diabetes mellitus, mild obesity, mild depression, and mild hypertension.  The Veteran's claim for an increased rating, including for 38 C.F.R. § 4.29 benefits, was denied in April 1985.  Following reapplication in May 1985, the claim was again denied in July 1985.  Subsequent VA treatment records from the late 1980s show continued treatment for DISH.  The RO denied an increased rating again in August 1989, following receipt of a claim for increase in June 1989.  The Veteran reapplied for an increase in July 1990, which was denied in February 1991 following receipt of a VA hospital report dated in August 1990.  He applied for an increase again in August 1991, and this claim was denied in October 1991 following receipt of an August 1991 VA hospital report.  He next applied for an increase in February 1993; following receipt of a February 1993 VA hospital report, this claim was granted in August 1993, with a 40 percent rating assigned as of January 1993.

In April 1996, the RO received the Veteran's next increased rating claim.  He noted at the time that he "would like to make an amendment to my service[-]connected condition for my lower and upper back and both shoulders."  In a May 1996 rating decision, the RO continued the 40 percent evaluation for left sciatic neuritis and denied the claim for service connection for neuropathy of the right ulnaris and median nerve with spondylosis of the cervical spine and low back syndrome as not well grounded.  The Veteran appealed this rating decision to the Board, and, in March 1998, the Board granted service connection for DISH and for degenerative arthritis and resulting spondylosis of the lumbar spine, spondylosis of the cervical spine, and neuropathy of the right median and ulnar nerves.  In an April 28, 1999 rating decision, the RO granted a 60 percent evaluation for spondylosis of the cervical spine with neuropathy of the right median and ulnar nerves and amended and increased the rating for left sciatic neuritis with radiculopathy, low back strain, and DISH from 40 percent to 60 percent.  All grants were effectuated as of April 6, 1996, the date of claim, and the rating decision reflects that the Veteran was to be forwarded TDIU application forms.  Following receipt of the Veteran's TDIU application in May 1999, TDIU was granted in the May 20, 1999 rating decision.  

As noted above, the appellant has asserted that CUE exists in a March 24, 1980 rating decision, insofar as the decision did not grant service connection for DISH and degenerative arthritis.  However, that rating decision, concerning an increased rating for left sciatic neuritis, was predicated on receipt of a statement from the Veteran's private doctor, rather than on a claim or letter, let alone a claim specifying a desire to apply for service connection for DISH and degenerative arthritis.  The Board is aware that both the medical evidence of record and the Veteran's prior statements at that time reflect the existence of medical problems other than left sciatic neuritis, including myositis, dizziness, headaches, and involvement of the legs, hips, feet, knees, arms, and shoulders.  One could argue that the RO might have drawn the inference that the Veteran was seeking service connection for further pain/arthritis conditions from the statements of record, notably the statements from 1975 and 1976, but the Board is of the view that reasonable minds could disagree as to that inference.  See Fugo v. Brown, supra.  In any event, a disagreement with the RO's interpretations of the evidence of record insofar as to whether they raised a claim for service connection or separate evaluations does not rise to the level of CUE.  See Luallen v. Brown, supra.  Moreover, the fact that a VA examination was not conducted in conjunction with this rating decision also does not constitute CUE.  See Cook v. Principi, supra.  Finally, the Board would stress that treatment for DISH and diffuse arthritis was first clearly indicated in the VA medical records in 1985, several years after the March 24, 1980 rating decision.  For all of the above reasons, the Board finds that there was no CUE in the March 24, 1980 rating decision insofar as the decision did not grant service connection for DISH and degenerative arthritis.  

The next question for the Board is whether CUE exists in April 28, 1999 and May 20, 1999 rating decisions, insofar as those decisions did not award an effective date earlier than April 6, 1996 for the grant of service connection for DISH and degenerative arthritis, and the grant of TDIU.  In this regard, the Board notes that, following the March 1980 decision, the Veteran reapplied for an increased rating for left sciatic neuritis on multiple occasions between January 1985 and February 1993, but at no time did the Veteran specify that he was seeking service connection for DISH and for degenerative arthritis.  Rather, the claims indicate a desire for an increased rating for the service-connected left sciatic neuritis.  The claim received on April 6, 1996 does, however, indicate an "amendment" to include other affected orthopedic areas, and did lead to the eventual grants of service connection and TDIU.

Once again, the Board finds that one could reasonably assert that the RO might have reviewed the existing statements and evidence of record, requested and obtained additional medical records and a VA examination, and determined from such evidence that an informal claim arose prior to April 6, 1996 and that the evidence dated prior to that date supported a grant of TDIU.  Again, however, this a matter about which reasonable minds could disagree.  The RO established April 6, 1996 for the cited grants on the basis of the existing law (i.e., 38 C.F.R. § 3.400) and the evidence then of record.  While the appellant has stressed disagreement with the RO's interpretations of the evidence of record in determining an effective date, such disagreement does not rise to the level of CUE.  See Luallen v. Brown, supra.  Moreover, any failures in the RO's duty to assist, such as a possibly broader search for relevant VA and private treatment records dated prior to April 6, 1996, similarly falls short of constituting CUE.  See Cook v. Principi, supra.  

The Board has reviewed the claims file in its entirety and is well aware that the Veteran was extensively treated for a wide range of orthopedic and other disorders prior to April 6, 1996, and many of these symptoms were eventually covered by the grants of service connection for DISH and degenerative arthritis made effective as of that date.  The question before the Board, however, is not whether these symptoms are of in-service origin.  Rather, the Board is required to determine whether the March 24, 1980 rating decision not granting service connection for DISH and degenerative arthritis and the April 28, 1999 and May 20, 1999 rating decisions not awarding an effective date earlier than April 6, 1996 for the grant of service connection for DISH and degenerative arthritis and for TDIU contain CUE.  As indicated above, CUE is a very specific and rare kind of "error" that, when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  See Fugo v. Brown, supra.  For the reasons described above, the Board finds that the alleged errors in the cited rating decisions do not meet the rigorous threshold for a CUE finding.  Accordingly, the appeal must be denied.


ORDER

The appeal for revision or reversal of the March 24, 1980 rating decision on the basis of CUE, insofar as the decision did not grant service connection for DISH and degenerative arthritis, is denied.

The appeal for revision or reversal of the April 28, 1999 and May 20, 1999 rating decisions on the basis of CUE, insofar as those decisions did not award an effective date earlier than April 6, 1996 for the grant of service connection for DISH and degenerative arthritis, and the grant of TDIU, is denied.




____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


